 

Exhibit 10.1

 

EXECUTION COPY

 



Employment AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 29th
day of October, 2018 by and by and between (i) Southern National Bancorp of
Virginia, Inc. (“Company”) and Sonabank (the “Bank”) (collectively, the Company
and the Bank shall be referred to as the “Employer”), and Jeffrey H. Culver
(“Executive”), to be effective as of the Effective Date (as defined below).

 

BACKGROUND

 

WHEREAS, Executive is currently serving as the President and Chief Operating
Officer of the Company and the Bank; and

 

WHEREAS, the Company and the Bank desire to employ Executive and Executive
desires to accept employment subject to the agreements and covenants of this
Agreement.

 

NOW, THEREFORE, in consideration of the payments, consents and acknowledgements
described below, in consideration of Executive’s employment with the Employer,
and in consideration of other good and valuable consideration, the receipt and
sufficiency of all of which is hereby acknowledged, the parties agree as
follows:

 

1.       Effective Date; Term.

 

(a)       Effective Date. This Agreement shall be effective as of October 29,
2018 (the “Effective Date”).

 

(b)       Term. Upon the terms and subject to the conditions set forth in this
Agreement, the Employer hereby employs Executive, and Executive hereby accepts
such employment, for the term commencing on the Effective Date and, unless
otherwise earlier terminated pursuant to Section 4 hereof, expiring on the close
of business on the second (2nd) anniversary of the Effective Date (the “Term”).
If the Term expires and the parties agree that Executive will remain employed by
the Employer but do not enter into a new employment agreement, then such
employment shall be at-will and this Agreement will be of no further force and
effect, except that Section 6 hereof, as well as any other provisions of this
Agreement necessary to interpret or enforce Section 6 hereof, shall survive and
continue to be in full force and effect in accordance with their terms.

 

2.       Employment. Executive is hereby employed on the Effective Date as the
President and Chief Operating Officer of the Company and the Bank. In his
capacity as President and Chief Operating Officer of the Company and the Bank,
Executive shall have the duties, responsibilities and authority commensurate
with such position. During his employment with the Employer, and excluding any
periods of vacation or sick leave to which Executive is entitled, Executive
agrees to (i) devote all of his business effort, time, energy, and skill to
fulfill his employment duties; and (ii) faithfully, loyally and diligently
perform such duties. During his employment with the Employer, Executive shall
not be engaged in or provide services to any other business or enterprise
(whether engaged in for profit or not) which interferes with his obligations to
the Employer. In his capacity as the President and Chief Operating Officer of
the Company and the Bank, Executive will report directly to the Chief Executive
Officer of the Company and the Bank.

 



 

 

 

3.       Compensation and Benefits.

 

(a)       Base Salary. During the Term, the Employer shall pay to Executive base
salary at the rate equal to $350,000 (“Base Salary”), less normal withholdings,
payable in approximately equal bi-weekly or other installments as are or become
customary under the Employer’s payroll practices for its Executives from time to
time. The Compensation Committee of the Board of Directors of the Company and
the Bank (the “Compensation Committee”) shall review Executive’s Base Salary
from time to time and may increase, but not decrease, such Base Salary in
connection with such review.

 

(b)       Benefit Plans. During the Term, Executive shall be entitled to
participate in or become a participant in any employee benefit plan maintained
by the Employer for which Executive is or will become eligible on such terms as
the Board, or committee thereof, may, in its discretion, establish, modify or
otherwise change; provided, however, that Executive shall not be eligible to
participate in the Eastern Virginia Bankshares, Inc. Supplemental Executive
Retirement Plan; and provided further that nothing herein shall limit the
ability of the Employer to amend, modify or terminate any such plans at any time
and from time to time.

 

(c)       Incentive Compensation. Executive shall receive such incentive awards,
including but not limited to equity awards, in such manner and subject to such
terms and conditions as the Board, or a committee thereof, in its sole
discretion, may determine.

 

(d)       Clawback. Executive agrees that any incentive compensation (including
both equity and cash incentive compensation) that Executive receives from the
Employer or a related entity is subject to repayment (i.e., clawback) to the
Employer or such related entity as determined by the Board or its Compensation
Committee in the event (i) of a restatement of the Employer’s financial results
(other than a restatement caused by a change in applicable accounting rules or
interpretations) the result of which is that the financial statements were
materially inaccurate and any incentive compensation paid would have been a
materially lower amount had it been calculated based on such restated results or
(ii) the repayment is otherwise required by applicable state or federal law or
regulation or stock exchange requirement, or by a separate “clawback” policy, as
may be adopted from time to time by the Board. Except where offset of, or
recoupment from, incentive compensation covered by Section 409A of the Code (as
defined below) is prohibited by Section 409A of the Code, to the extent allowed
by law and as determined by the Compensation Committee, Executive agrees that
such repayment may, in the discretion of the Compensation Committee, be
accomplished by withholding of future compensation to be paid to Executive by
the Employer. Any recovery of incentive compensation covered by Section 409A of
the Code shall be implemented in a manner which complies with Section 409A of
the Code.

 

(e)       Expenses. During the Term, and subject to Section 10 hereof, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by Executive in the course of performing his duties and
responsibilities under this Agreement, in accordance with the policies,
practices and procedures of the Employer to the extent available to other peer
executives with respect to travel and other business expenses.

 

4.       Termination of Employment.

 

(a)       Death. Executive’s employment shall terminate automatically upon his
death.

 

(b)       Termination by the Employer. The Employer may terminate Executive’s
employment during the Term with or without Cause (as defined herein), in each
case immediately on written notice to Executive. For purposes of this Agreement,
a termination shall be considered to be for “Cause” if the Employer determines
in good faith that any of the following has occurred: (i) Executive’s willful
violation of any laws, rules or regulations applicable to banks or the banking
industry generally; (ii) Executive’s material failure to comply with the
Employer’s policies or guidelines of employment or corporate governance policies
or guidelines, including, without limitation, any business code of ethics
adopted by the Employer, that, if capable of being cured, is not cured by
Executive within ten (10) days of written notice by the Employer of the failure;
(iii) any act of fraud, misappropriation or embezzlement by Executive; (iv) a
material breach of this Agreement that, if such breach is capable of being
cured, is not cured by Executive within ten (10) days of written notice by the
Employer of the breach; or (v) Executive’s conviction of, or Executive’s
pleading guilty or nolo contendere to, a felony or a crime involving moral
turpitude (including pleading guilty or nolo contendere to a felony or lesser
charge which results from plea bargaining).

 



2 

 

 

(c)       Termination by Executive. Executive’s employment may be terminated by
Executive for any reason or no reason by delivering a notice of termination to
the Employer thirty (30) days prior to the desired date of termination.

 

5.       Obligations of the Employer upon Termination.

 

(a)       Termination by the Employer Other Than for Cause. During the Term, if
the Employer terminates Executive’s employment other than for Cause, then the
Employer shall pay to Executive in a lump sum in cash within thirty (30) days
after the date of termination, Executive’s Base Salary through the date of
termination to the extent not theretofore paid (the “Accrued Salary”) and the
following severance benefits (the benefits provided in Section 5(a)(i), (ii) and
(iii) being collectively referred to as the “Severance Benefits”), provided
that, with respect to receipt of the Severance Benefits, Executive complies with
Section 5(d) hereof and the obligations set forth in Section 6 hereof. For the
avoidance of doubt, if Executive does not comply with the obligations set forth
in Section 5(d) or Section 6 hereof, then any obligation of the Employer to pay
the Severance Benefits pursuant to this Section 5(a) shall cease immediately
upon Executive’s breach thereof:

 

(i) subject to Section 10 hereof, the Employer shall pay to Executive an amount
equal to (X) if such termination occurs outside the Change in Control Window (as
defined herein), an amount equal to one (1) times Executive’s then-current Base
Salary, or (Y) if such termination occurs during the Change in Control Window,
an amount equal to two (2) times Executive’s then-current Base Salary (in either
case, the “Severance Amount”), payable in a single lump sum on the first payroll
date to occur after the sixtieth (60th) day after the date of termination. For
purposes of this Agreement, “Change in Control Window” means the two (2) year
period immediately following the effective date of a Change in Control (as such
term is defined in the Company’s 2017 Equity Compensation Plan);

 

(ii) if Executive elects to continue participation in any group medical, dental,
vision and/or prescription drug plan benefits to which Executive and/or
Executive’s eligible dependents would be entitled under Section 4980B of the
Code (COBRA), then for (X) twelve (12) months, if such termination occurs
outside the Change in Control Window, or (Y) twenty-four (24) months, if such
termination occurs during the Change in Control Window (in either case, the
“Group Health Benefits Continuation Period”), the Employer shall pay the excess
of (1) the COBRA cost of such coverage over (2) the amount that Executive would
have had to pay for such coverage if he had remained employed during the Group
Health Benefits Continuation Period and paid the active employee rate for such
coverage, provided, however, that (A) if Executive becomes eligible to receive
group health benefits under a program of a subsequent employer or otherwise, the
Employer’s obligation to pay any portion of the cost of health coverage as
described herein shall cease, except as otherwise provided by law; (B) the Group
Health Benefits Continuation Period shall run concurrently with any period for
which Executive is eligible to elect health coverage under COBRA; (C) for all
months after the initial eighteen (18) months of the Group Health Benefits
Continuation Period, if any, the Employer-paid portion of the monthly premium
for such group health benefits, determined in accordance with Code Section 4980B
and the regulations thereunder, shall be treated as taxable compensation by
including such amount in Executive’s income in accordance with applicable rules
and regulations; (D) during the Group Health Benefits Continuation Period, the
benefits provided in any one calendar year shall not affect the amount of
benefits provided in any other calendar year (other than the effect of any
overall coverage benefits under the applicable plans); (E) the reimbursement of
an eligible taxable expense shall be made as soon as practicable but not later
than December 31 of the year following the year in which the expense was
incurred; and (F) Executive’s rights pursuant to this Section 5(a)(ii) shall not
be subject to liquidation or exchange for another benefit; and

 



3 

 

 

(iii) Executive’s unvested equity awards outstanding on the Date of Termination,
shall become fully vested and exercisable on the Date of Termination and shall
otherwise remain subject to the terms and conditions of the equity plan pursuant
to which they were granted and the award agreements evidencing the grant
thereof.

 

(b)       Termination by the Employer for Cause or Resignation by Executive;
Death. If during the Term Executive’s employment is terminated by the Employer
for Cause or by Executive for any reason, or in the event of Executive’s death,
then the Employer shall have no further obligations to Executive or Executive’s
legal representatives under this Agreement, other than for payment of Accrued
Salary, which shall be paid to Executive or Executive’s estate or beneficiary,
as applicable, in a lump sum in cash within thirty (30) days after the date of
termination.

 

(c)       Expiration of Term. If Executive’s employment terminates due to the
expiration of the Term, then the Employer shall have no further obligations to
Executive or Executive’s legal representatives under this Agreement, other than
for payment of Accrued Salary, which shall be paid to Executive in a lump sum in
cash within thirty (30) days after the date of termination. Notwithstanding the
foregoing, if the Employer terminates Executive’s employment other than for
Cause (as defined in this Agreement) after the end of the Term and Executive is
subject to the restrictions in Section 6, then Executive shall be entitled to
the payments referenced in Section 5(a)(i)(X) or (Y), as applicable, and
5(a)(ii)(X) or (Y), as applicable, provided that Executive complies with Section
5(d) hereof and the obligations set forth in Section 6 hereof. For the avoidance
of doubt, if Executive does not comply with the obligations set forth in Section
5(d) or Section 6 hereof, then any obligation of the Employer to pay the
payments and benefits pursuant to this Section 5(c) shall cease immediately upon
Executive’s breach thereof.

 

(d)       Separation Agreement/Release of Claims. Notwithstanding anything in
the Agreement to the contrary, the Employer shall be obligated to provide the
Severance Benefits pursuant to Section 5(a) hereof or the payments and benefits
pursuant to Section 5(c) hereof only if within forty-five (45) days after the
date of termination Executive shall have executed a separation and full release
of claims/covenant not to sue agreement in the form provided by the Employer
(the “Release Agreement”) and such Release Agreement shall not have been revoked
within the revocation period specified in the Release Agreement.

 

6.       Restrictions on Competition and Disclosure and Use of Confidential
Information.

 

(a)       Confidential Information. Executive agrees that Executive shall not,
directly or indirectly, use any Confidential Information (as defined herein) on
Executive’s own behalf or on behalf of any Person (as defined herein) other than
the Employer, or reveal, divulge, or disclose any Confidential Information to
any Person not expressly authorized by the Employer to receive such Confidential
Information. This obligation shall remain in effect for as long as the
information or materials in question retain their status as Confidential
Information. Executive further agrees that he shall fully cooperate with the
Employer in maintaining the Confidential Information to the extent permitted by
law. The parties acknowledge and agree that this Agreement is not intended to,
and does not, alter either the Employer’s rights or Executive’s obligations
under any state or federal statutory or common law regarding trade secrets and
unfair trade practices. Anything herein to the contrary notwithstanding,
Executive shall not be restricted from disclosing information that is required
to be disclosed by law, court order or other valid and appropriate legal
process; provided, however, that in the event such disclosure is required by
law, Executive shall provide the Employer with prompt notice of such requirement
so that the Employer may seek an appropriate protective order prior to any such
required disclosure by Executive.

 



4 

 

 

Executive understands and acknowledges that nothing in this section limits his
ability to initiate communications directly with, respond to any inquiry from,
volunteer information to, or provide testimony before any government agency or
otherwise participate in any reporting of, investigation into, or proceeding
regarding suspected violations of law, or from making other disclosures that are
protected under, or from receiving an award for information provided under, the
whistleblower provisions of state or federal law or regulation.  Executive does
not need the prior authorization of the Employer to engage in such
communications with any government agency, respond to such inquiries from any
government agency, provide Confidential Information or documents containing
Confidential Information to any government agency, or make any such reports or
disclosures to any government agency.  Executive is not required to notify the
Employer that Executive has engaged in such communications with a government
agency. Executive recognizes and agrees that, in connection with any such
activity outlined above, Executive must inform the government agency that the
information Executive is providing is confidential.

 

Federal law provides certain protections to individuals who disclose a trade
secret to their attorney, a court, or a government official in certain,
confidential circumstances.  Specifically, federal law provides that an
individual shall not be held criminally or civilly liable under any state or
federal trade secret law for the disclosure of a trade secret under either of
the following conditions:

 

·Where the disclosure is made (A) in confidence to a federal, state or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or

·Where the disclosure is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal. 

 

Federal law also provides that an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual (A) files any document containing the
trade secret under seal; and (B) does not disclose the trade secret, except
pursuant to court order.

 

For purposes of this Section 6, “Confidential Information” means any and all
data and information relating to the Employer, their activities, business, or
clients that (i) is disclosed to Executive or of which Executive becomes aware
as a consequence of his employment with the Employer; (ii) has value to the
Employer; and (iii) is not generally known outside of the Employer.
“Confidential Information” shall include, but is not limited to the following
types of information regarding, related to, or concerning the Employer: trade
secrets (as defined by Virginia Uniform Trade Secrets Act); financial plans and
data; management planning information; business plans; operational methods;
market studies; marketing plans or strategies; pricing information; product
development techniques or plans; customer lists; customer files, data and
financial information; details of customer contracts; current and anticipated
customer requirements; identifying and other information pertaining to business
referral sources; past, current and planned research and development; computer
aided systems, software, strategies and programs; business acquisition plans;
management organization and related information (including, without limitation,
data and other information concerning the compensation and benefits paid to
officers, directors, employees and management); personnel and compensation
policies; new personnel acquisition plans; and other similar information.
“Confidential Information” also includes combinations of information or
materials which individually may be generally known outside of the Employer, but
for which the nature, method, or procedure for combining such information or
materials is not generally known outside of the Employer. In addition to data
and information relating to the Employer, “Confidential Information” also
includes any and all data and information relating to or concerning a third
party that otherwise meets the definition set forth above, that was provided or
made available to the Employer by such third party, and that the Employer has a
duty or obligation to keep confidential. This definition shall not limit any
definition of “confidential information” or any equivalent term under state or
federal law. “Confidential Information” shall not include information that has
become generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of the
Employer. For purposes of this Section 6, “Person” means any individual or any
corporation, partnership, joint venture, limited liability company, association
or other entity or enterprise.

 



5 

 

 

(b)       Non-competition. Beginning on the Effective Date and for a period
continuing through the twelve (12) months following cessation of Executive’s
employment with the Employer (the “Restricted Period”), Executive shall not,
directly or indirectly, within any State in the United States where the Employer
has a retail bank branch at the time Executive’s employment ceases, own any
interest in, control or participate in the ownership or control of, or perform
services that are the same as or substantially similar to the services Executive
performed for the Employer pursuant to this Agreement for any company, person or
entity engaged in a Competitive Business (as defined herein). A “Competitive
Business” shall mean any person or entity that is providing deposits, money
market accounts, certificates of deposit or other typical retail banking
deposit-type services or loans on a retail level, to individuals, businesses or
non-profit entities in any State in the United States in which the Employer has
a retail bank branch at the time Executive’s employment ceases. Notwithstanding
the foregoing, nothing in this Agreement shall prevent Executive from owning for
passive investment purposes not intended to circumvent this Agreement, less than
five percent (5%) of the publicly-traded voting securities of any company
engaged in the banking, financial services, insurance, brokerage or other
business similar to or competitive with the Employer (so long as Executive has
no power to manage, operate or control the competing enterprise and no power,
alone or in conjunction with other affiliated parties, to select a director,
manager, general partner, or similar governing official of the competing
enterprise other than in connection with the normal and customary voting powers
afforded Executive in connection with any permissible equity ownership).

 

(c)       Non-solicitation of Employees. During the Restricted Period, Executive
shall not, directly or indirectly solicit, induce or hire, or attempt to
solicit, induce or hire, any person who is an employee of the Employer at the
time Executive’s employment ceases or within six (6) months prior thereto, to
leave his or his employment with the Employer or join or become affiliated with
any Competitive Business.

 

(d)       Non-solicitation of Customers. During the Restricted Period, Executive
shall not, directly or indirectly solicit or induce or attempt to solicit or
induce, any customer, lender, supplier, licensee, licensor or other business
relation of the Employer to terminate its relationship or contracts with the
Employer, to cease doing business with the Employer, or in any way interfere
with the relationship between any such customer, lender, supplier, licensee,
licensor or business relation and the Employer.

 

(e)       Rights and Remedies Upon Breach. The parties specifically acknowledge
and agree that the remedy at law for any breach of the covenants in Section 6
will be inadequate, and that in the event Executive breaches any such covenant,
the Employer shall have the right and remedy, without the necessity of proving
actual damage or posting any bond, to enjoin, preliminarily and permanently,
Executive from violating the covenant and to have the covenant specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
would cause irreparable injury to the Employer and that money damages would not
provide an adequate remedy to the Employer. Such rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to the
Employer at law or in equity. The Employer and Executive understand and agree
that, if the parties become involved in legal action regarding the enforcement
of the covenants in Section 6, the prevailing party in such legal action will be
entitled, in addition to any other remedy, to recover its reasonable costs and
attorneys’ fees incurred in enforcing or defending action with respect to such
covenants. The Employer’s ability to enforce its rights under the covenants in
Section 6 or applicable law against Executive shall not be impaired in any way
by the existence of a claim or cause of action on the part of Executive based
on, or arising out of, this Agreement or any other event or transaction.

 



6 

 

 

7.       Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any employee benefit
plan, program, policy or practice provided by the Employer or its affiliated
companies and for which Executive may qualify. Amounts that are vested benefits
or which Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Employer or any of its affiliated companies at or
subsequent to the date of termination shall be payable in accordance with such
plan, policy, practice or program.

 

8.       Full Settlement; No Mitigation. The Employer’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Employer may have against
Executive or others. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement and such amounts
shall not be reduced whether or not Executive obtains other employment.

 

9.       Successors. This Agreement is personal to Executive and shall not be
assignable by Executive otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Executive’s legal representatives. This Agreement can be assigned by the
Employer and shall be binding and inure to the benefit of the Employer, and
their successors and assigns.

 

10.     Code Section 409A.

 

(a)       General. This Agreement shall be interpreted and administered in a
manner so that any amount or benefit payable hereunder shall be paid or provided
in a manner that is either exempt from or compliant with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended, and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(and any applicable transition relief under Section 409A of the Code) (“Section
409A of the Code”). Nevertheless, the tax treatment of the benefits provided
under the Agreement is not warranted or guaranteed. Neither the Employer nor its
directors, officers, employees or advisers, shall be held liable for any taxes,
interest, penalties or other monetary amounts owed by Executive as a result of
the application of Section 409A of the Code.

 

(b)       Definitional Restrictions. Notwithstanding anything in this Agreement
to the contrary, to the extent that any amount or benefit that would constitute
non-exempt “deferred compensation” for purposes of Section 409A of the Code
(“Non-Exempt Deferred Compensation”) would otherwise be payable or distributable
hereunder by reason of Executive’s termination of employment, such Non-Exempt
Deferred Compensation will not be payable or distributable to Executive by
reason of such circumstance unless the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service,” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition).
If this provision prevents the payment or distribution of any Non-Exempt
Deferred Compensation, then, subject to subsection (c) below, such payment or
distribution shall be made at the time and in the form that would have applied
absent the non-409A-conforming event.

 



7 

 

 

(c)       Six-Month Delay in Certain Circumstances. Notwithstanding anything in
this Agreement to the contrary, if any amount or benefit that would constitute
Non-Exempt Deferred Compensation would otherwise be payable or distributable
under this Agreement by reason of Executive’s separation from service during a
period in which he is a Specified Employee (as defined below), then, subject to
any permissible acceleration of payment by the Employer under Treas. Reg.
Section 1.409A-3(j)(4)(ii) (domestic relations order), (j)(4)(iii) (conflicts of
interest), or (j)(4)(vi) (payment of employment taxes): (i) the amount of such
Non-Exempt Deferred Compensation that would otherwise be payable during the
six-month period immediately following Executive’s separation from service will
be accumulated through and paid or provided on the first day of the seventh
month following Executive’s separation from service (or, if Executive dies
during such period, within 30 days after Executive’s death) (in either case, the
“Required Delay Period”); and (ii) the normal payment or distribution schedule
for any remaining payments or distributions will resume at the end of the
Required Delay Period.

 

(d)       Timing of Release of Claims. Whenever in this Agreement a payment or
benefit is conditioned on Executive’s execution of a release of claims, such
release must be executed and all revocation periods shall have expired within 60
days after the date of termination; failing which such payment or benefit shall
be forfeited. If such payment or benefit constitutes Non-Exempt Deferred
Compensation, then such payment or benefit (including any installment payments)
that would have otherwise been payable during such 60-day period shall be
accumulated and paid on the 60th day after the date of termination provided such
release shall have been executed and such revocation periods shall have expired.
If such payment or benefit is exempt from Section 409A of the Code, the Employer
may elect to make or commence payment at any time during such period.

 

(e)       Timing of Reimbursements and In-kind Benefits. If Executive is
entitled to be paid or reimbursed for any taxable expenses under this Agreement,
and such payments or reimbursements are includible in Executive’s federal gross
taxable income, the amount of such expenses reimbursable in any one calendar
year shall not affect the amount reimbursable in any other calendar year, and
the reimbursement of an eligible expense must be made no later than December 31
of the year after the year in which the expense was incurred. No right of
Executive to reimbursement of expenses under this Agreement shall be subject to
liquidation or exchange for another benefit.

 

11.       Modified Cutback of Compensation Deemed to be Contingent on a Change
of Control. If any benefits or payments are to be made under the terms of this
Agreement or any other agreement between Executive and the Employer following a
transaction that constitutes a change in the ownership or effective control of
the Employer or in the ownership of a substantial portion of the assets of the
Employer such that the provisions of Section 280G of the Internal Revenue Code
of 1986, as amended, and any regulations thereunder (“Code Section 280G”) or
Section 4999 of the Internal Revenue Code and any regulations thereunder could
potentially apply to such compensation, then the following provisions shall be
applicable:

 

(a)       In the event the independent accountants serving as auditors for the
Employer on the date of a change of control within the meaning of Code Section
280G (or any other accounting firm designated by the Employer) determine that
some or all of the payments or benefits scheduled under this Agreement, as well
as any other payments or benefits on such change of control, would be
nondeductible by the Employer under Code Section 280G, then the payments
scheduled under this Agreement and all other agreements between Executive and
the Employer will be reduced to one dollar less than the maximum amount which
may be paid without causing any such payment or benefit to be nondeductible. Any
reduction of benefits or payments required to be made under this Section 11(a)
shall be taken in the following order: first from cash compensation and then
from payments or benefits not payable in cash, in each case in reverse order
beginning with payments or benefits which are to be paid the farthest in time
from the date of determination.

 



8 

 

 

(b)       Notwithstanding the foregoing Section 11(a), in the event the
independent accountants serving as auditors for the Employer on the date of a
change of control within the meaning of Code Section 280G (or any other
accounting firm designated by the Employer) determine that the net economic
benefit to Executive after payment of all income and excise taxes is greater
without giving effect to Section 11(a) than Executive’s net economic benefit
after a reduction by reason of the application of Section 11(a), then Section
11(a) shall be a nullity and without any force or effect. Any decisions
regarding the requirement or implementation of the reductions to compensation
described in Section 11(a) shall be made by the independent accountants serving
as auditors for the Employer on the date of a change of control within the
meaning of Code Section 280G (or any other accounting firm designated by the
Employer), shall be made at the Employer’s expense and shall be binding on the
parties.

 

12.       Regulatory Action.

 

(a)       If Executive is removed and/or permanently prohibited from
participating in the conduct of the Employer’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Employer under this
Agreement shall terminate, as of the effective date of such order.

 

(b)       If Executive is suspended and/or temporarily prohibited from
participating in the conduct of the Employer’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of the Employer under this Agreement shall be suspended as of the
date of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Employer shall reinstate (in whole or in part) any of
its obligations which were suspended.

 

(c)       If the Employer is in default (as defined in Section 3(x)(1) of the
FDIA), all obligations under this Agreement shall terminate as of the date of
default.

 

(d)       All obligations under this Agreement shall be terminated, except to
the extent a determination is made that continuation of the Agreement is
necessary for the continued operation of the Employer (1) by the director of the
FDIC or his or his designee (the “Director”), at the time the FDIC enters into
an agreement to provide assistance to or on behalf of the Employer under the
authority contained in 13(c) of the FDIA; or (2) by the Director, at the time
the Director approves a supervisory merger to resolve problems related to
operation of the Employer when the Employer is determined by the Director to be
in an unsafe and unsound condition.

 

(e)       Notwithstanding anything contained in this Agreement to the contrary,
no payments shall be made pursuant to any provision herein in contravention of
the requirements of Section 2[18(k)] of the FDIA (12 U.S.C. 1828(k)). In
particular, the provisions pertaining to the potential for payments shall have
no force or effect as long as either the agreement concerning the potential for
payments or the actual payment of such amounts would be considered a “golden
parachute payment,” with the meaning of 12 C.F.R. Section 359.1(f).

 



9 

 

 

13.       Miscellaneous.

 

(a)       Applicable Law; Forum Selection; Consent to Jurisdiction. The Employer
and Executive agree that this Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Virginia without giving
effect to its conflicts of law principles. Executive agrees that the exclusive
forum for any action to enforce this Agreement, as well as any action relating
to or arising out of this Agreement, shall be the Circuit Court of Fairfax
County or the federal court encompassing that jurisdiction, at the option of the
Employer. With respect to any such court action, Executive hereby irrevocably
submits to the personal jurisdiction of such courts. The parties hereto further
agree that the courts listed above are convenient forums for any dispute that
may arise herefrom and that neither party shall raise as a defense that such
courts are not convenient forums.

 

(b)       Non-Duplication. Notwithstanding anything to the contrary in this
Agreement, and except as specifically provided below, any severance payments or
benefits received by Executive pursuant to this Agreement shall be in lieu of
any general severance policy or other severance plan maintained by the Employer
(other than a stock option, restricted stock, share or unit, performance share
or unit, supplemental retirement, deferred compensation or similar plan or
agreement which may contain provisions operative on a termination of Executive’s
employment or may incidentally refer to accelerated vesting or accelerated
payment upon a termination of employment).

 

(c)       Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

 

(d)       Amendments. This Agreement may not be amended or modified otherwise
than-by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(e)       Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

 

If to Executive:

On file with the Employer

If to the Employer:

6830 Old Dominion Drive

McLean, Virginia 22101

Attention: CEO 

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(f)       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

 

(g)       Withholding. The Employer may withhold from any amounts payable under
this Agreement such federal, state, local or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

 

(h)       Waivers. Failure of either party to insist, in one or more instances,
on performance by the other in strict accordance with the terms and conditions
of this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or of the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

 



10 

 

 

(i)       Entire Agreement. This Agreement contains the entire agreement between
the Employer and Executive with respect to the subject matter hereof and, from
and after the date hereof, this Agreement shall supersede any other agreement,
written or oral, between the parties relating to the subject matter of this
Agreement, including but not limited to any prior discussions, understandings,
and/or agreements between the parties, written or oral, at any time.

 

(j)       Construction. The parties understand and agree that because they both
have been given the opportunity to have counsel review and revise this
Agreement, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Instead, the language of all parts of this
Agreement shall be construed as a whole, and according to its fair meaning, and
not strictly for or against either of the parties.

 

(k)       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same instrument.

 

(Signatures on following page)

 



11 

 



 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and the Employer
has caused these presents to be executed in its name on its behalf, all as of
the day and year first above written.

 



  /s/ Jeffrey H. Culver     JEFFREY H. CULVER                     /s/ Joe A.
Shearin     SOUTHERN NATIONAL     BANCORP OF VIRGINIA, INC.     By:    Joe A.
Shearin     Its:  President and Chief Executive Officer                     /s/
Joe A. Shearin     SONABANK     By: Joe A. Shearin     Its:  President and Chief
Executive Officer  

  



12 

